Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to continuing application filed 6/25/2020. Claims 1-20 are pending.

Specification
The title “learning system” is not descriptive. A new title indicative of the invention to which the claims are directed is required.

Claim Objections
1. In claims 1, 9 and 16, the term “thought” may be changed to ‘through’.
2. Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (US 6549646), hereinafter Yeh.

1. A method, comprising: 
predicting a first operational score for a first individual service by way of a first service adaptive learning system (Yeh: e.g., col 7, lines 15-25, Fig 8, Abstract, generating suspect nodule a classification score from trained different classifiers, such as the classifier for SF-1, interprets predicting a first operational score for a first individual service by way of a first service adaptive learning system, where a trained classifier is an example of a service adaptive learning system and detection of suspicious nodules for patients is an example of a service);
predicting a second operational score for a second individual service by way of a second service adaptive learning system that is distinct from the first service adaptive learning system
(Yeh: e.g., col 7, lines 15-25, Fig 8, Abstract, generating suspect nodule a classification score from trained different classifiers, such as the classifier for SF-N, interprets predicting a second operational score for a second individual service by way of a second service adaptive learning system that is distinct from the first service adaptive learning system); and 
predicting an overall operational effectiveness though use of an operational adaptive learning system (Yeh: e.g., col 7, lines 20-28, col 20, lines 43-56, Fig 8-9, Abstract, generating the final suspected abnormality areas from fusion of the generated individual scores interprets predicting an overall operational effectiveness through use of an operational adaptive learning system, where Fig 9, the selection unit is an example of  an operational adaptive learning system and the decision on nodule suspect based fused scores interprets an overall operational effectiveness), where the overall operational effectiveness is based, at least in part, on the first operational score and the second operational score  (Yeh: e.g., col 7, lines 20-28, determining the final suspect based on generated individual scores interprets the overall operational effectiveness is based, at least in part, on the first operational score and the second operational score).

9. The claim is substantially the same as claim 1 and therefore rejected for the same reason. In addition, Yet discloses
“where the first service adaptive learning system is a first service adaptive deep learning system of at least five layers, and where the second service adaptive learning system is a second service adaptive deep learning system of at least five layers” (Yeh: e.g., Fig 8, the structure of the first and the last neural network comprising the input layer, the output layer and four processing layers) and “A non-transitory computer-readable medium configured to store processor executable instructions that when executed by the processor cause the processor to perform a method” (Yeh: Fig 1, the memory unit storing instructions when executed by the coupled to the processing unit to perform).

2 and 10, where the first service adaptive learning system is trained from a set of training technical performance data and a set of training operational assessment data (Yeh: e.g., col 5, lines 9-18, col 6, lines 25-30, training different neural network classifiers based on characteristics of zones from patient image data, where the patient images or the parameters, such as, rib edges are an example of the technical performance data and the characteristics, such as, abnormality areas of patient images or zones, are an example of a set of training operational assessment data).  

3 and 11, where the set of training operational assessment data is human produced (Yeh: e.g., col 5, lines 6-8, the set of radiological chest images with knowledge of rib cages is an example of a set of human produced training operational assessment data).  

4 and 12, where the set of training operational assessment data is produced from mathematical calculation (Yeh: e.g., col 7, lines 1-8, extraction of image blocks based on contour search and sphere profile matching is an example of mathematical calculation).  

5 and 13, where the first service adaptive learning system is trained prior to predicting the first operational score (Yeh: e.g., col 7, lines 15-25, the classifiers, including the first classifier, are trained prior to generating classification scores), where the first service adaptive learning system is validated after being trained and prior to predicting the first operational score (Yeh: e.g., col 7, lines 15-25, Fig 8, the first classifier, being trained and cross-validated), where the second service adaptive learning system is trained prior to predicting the second operational score (Yeh: e.g., col 7, lines 15-25, the classifiers, including the last classifier, are trained prior to generating classification scores), and  where the second service adaptive learning system is validated after being trained and prior to predicting the second operational score (Yeh: e.g., col 7, lines 15-25, Fig 8, the nth classifier, being trained and cross-validated).  

7 and 15, where the first individual service and the second individual service are on the same hierarchical level (Yeh: e.g., Fig 8, the SF-I layer or Fig 10, parallel processing implementation of the image processing).  

8. The method of claim 1, where the first service adaptive learning system is a first service adaptive deep learning system of at least five layers (Yeh: e.g., Fig 8, the structure showing the input layer, the output layer and four processing layers).  

16. A method, comprising: 
predicting a first operational score for a first individual service by way of a first service adaptive learning system (Yeh: e.g., col 7, lines 15-25, Fig 8, Abstract, generating suspect nodule a classification score from trained different classifiers, such as the classifier for SF-1, interprets predicting a first operational score for a first individual service by way of a first service adaptive learning system, where a trained classifier is an example of a service adaptive learning system and detection of suspicious nodules for patients is an example of a service); 
predicting a second operational score for a second individual service by way of a second service adaptive learning system that is distinct from the first service adaptive learning system (Yeh: e.g., col 7, lines 15-25, Fig 8, Abstract, generating suspect nodule a classification score from trained different classifiers, such as the classifier for SF-N, interprets predicting a second operational score for a second individual service by way of a second service adaptive learning system that is distinct from the first service adaptive learning system); and 
predicting an overall operational effectiveness though use of an operational adaptive learning system (Yeh: e.g., col 7, lines 20-28, col 20, lines 43-56, Fig 8-9, Abstract, generating the final suspected abnormality areas from fusion of the generated individual scores interprets predicting an overall operational effectiveness through use of an operational adaptive learning system, where Fig 9, the selection unit is an example of  an operational adaptive learning system and the decision on nodule suspect based fused scores interprets an overall operational effectiveness), where the overall operational effectiveness is based, at least in part, on the first operational score and the second operational score (Yeh: e.g., col 7, lines 20-28, determining the final suspect based on generated individual scores interprets the overall operational effectiveness is based, at least in part, on the first operational score and the second operational score), where the first service adaptive learning system is trained from a first set of training technical performance data and a first set of training operational assessment data (Yeh: e.g., col 5, lines 9-18, col 6, lines 25-30, training different neural network classifiers, including the first classifier (1), based on characteristics of zones from patient image data, where the patient images or the parameters, such as, rib edges are an example of the technical performance data and the characteristics, such as, abnormality areas of patient images or zones, are an example of a set of training operational assessment data), 
where the first service adaptive learning system is trained from a second set of training technical performance data and a second set of training operational assessment data (Yeh: e.g., col 5, lines 9-18, col 6, lines 25-30, training different neural network classifiers, including the last classifier (n), based on characteristics of zones from patient image data, where the patient images or the parameters, such as, rib edges are an example of the technical performance data and the characteristics, such as, abnormality areas of patient images or zones, are an example of a set of training operational assessment data), and where the first individual service and the second individual service are on the same hierarchical level (Yeh: e.g., Fig 8, the SF-I layer or Fig 10, parallel processing implementation of the image processing).  

17. The method of claim 16, where the first service adaptive learning system is trained prior to predicting the first operational score (Yeh: e.g., col 7, lines 15-25, the classifiers, including the first classifier, are trained prior to generating classification scores), where the first service adaptive learning system is validated after being trained and prior to predicting the first operational score (Yeh: e.g., col 7, lines 15-25, Fig 8, the first classifier, being trained and cross-validated), where the second service adaptive learning system is trained prior to predicting the second operational score (Yeh: e.g., col 7, lines 15-25, the classifiers, including the last classifier, are trained prior to generating classification scores), and where the second service adaptive learning system is validated after being trained and prior to predicting the second operational score (Yeh: e.g., col 7, lines 15-25, Fig 8, the nth classifier, being trained and cross-validated).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, in view of Verma et al. (US 20160344770), hereinafter Verma.

6 and 14, where Yeh discloses the first service adaptive learning system is trained Yeh: e.g., col 5, lines 16-17, lines36-38, fig 8, training and validating all classifiers). Yeh does not expressly disclose, but Verma discloses “while online” (Verma: e.g., [0166], training and testing for online algorithms).  Nonetheless, sequential training and testing or validation is well known. It would have been obvious for one of ordinary skill in the art, having Yeh and Verma before the effective filing date, to combine Verma with Yeh to the improve the effectiveness in detection of abnormality for processing large number of medical images in Yeh.

18. The method of claim 17, Yeh discloses
where the first service adaptive learning system is trained Yeh: e.g., col 5, lines 16-17, lines 41-42, fig 8, training classifiers, including classifier-1, in parallel), where the first service adaptive learning system is validated Yeh: e.g., col 5, lines 36-38, lines 41-42, Fig 8, validating classifiers, including classifier-1, in parallel), where the second service adaptive learning system is trained Yeh: e.g., col 5, lines 16-17, lines 41-42, fig 8, training classifiers, including classifier-n, in parallel), where the second service adaptive learning system is validatedYeh: e.g., col 5, lines 36-38, lines 41-42, Fig 8, validating classifiers, including classifier-n, in parallel). and 
where the first service adaptive learning system is a first service adaptive deep learning system of at least five layers (Yeh: e.g., Fig 8, the structure of the classifier-1 comprising the input layer, the output layer and four processing layers), 
where the second service adaptive learning system is a second service adaptive deep learning system of at least five layers (Yeh: e.g., Fig 8, the structure of the classifier-n comprising the input layer, the output layer and four processing layers).  
Yeh does not expressly disclose, but Verma discloses “while on line” (Verma: e.g., [0166], training and testing for online algorithms). Nonetheless, sequential training and testing or validation is well known. It would have been obvious for one of ordinary skill in the art, having Yeh and Verma before the effective filing date, to combine Verma with Yeh to the improve the effectiveness in detection of abnormality for processing large number of medical images in Yeh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garnavi et al. (US 20150248768) teaches segmentation by fusing multiple atlases with scores from trained discriminative and generative models (e.g., Fig 1) and thus, the concepts of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov . The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	November 10, 2022